OPINION
BELCHER, Judge.
The controlling question presented is whether Washington v. Texas, 388 U.S. 14, *71087 S.Ct. 1920, 18 L.Ed.2d 1019, decided June 12, 1967, has retroactive application.
The findings of fact and conclusions of law made by the district judge of the convicting court, holding that Washington does not have retroactive application to petitioner’s 1962 conviction, are supported by the decision of this Court in Ex parte Thomas, 429 S.W.2d 151; Ex parte Zerschausky, 417 S.W.2d 279; and by opinion of Chief Judge Spears in Zerschausky v. Beto, D.C., 274 F.Supp. 231; Zerschausky v. Beto, 396 F.2d 356 (5th Cir.) cert. denied, 393 U.S. 1004, 89 S.Ct. 493, 21 L.Ed. 2d 468; and Bouchillon v. Beto, U.S.D.C.,Tex.1969, 300 F.Supp. 681.
Upon a review and consideration of the record, the relief sought by the petitioner is denied on the findings and conclusions of the district judge.
It is so ordered.